UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-2358


SAMUEL CARLOS MILTON WILDER, SR.,

                  Plaintiff - Appellant,

             v.

MICHAEL J. ASTRUE, Commissioner, Social Security,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:08-cv-00683-WMN)


Submitted:    May 21, 2009                    Decided:   May 26, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Samuel Carlos Milton Wilder, Sr., Appellant Pro Se. Allen F.
Loucks, Assistant United States Attorney, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Samuel Carlos Milton Wilder, Sr., appeals the district

court’s order dismissing his civil action without prejudice for

failure    to   comply   with   the   district    court’s    local   rule    that

requires pro se litigants to keep a current address on file.                  On

appeal, Wilder has failed to raise any arguments relevant to the

district court’s reasoning for dismissing the action.                       Thus,

those claims have been abandoned.          Edwards v. City of Goldsboro,

178 F.3d 231, 241 n.6 (4th Cir. 1999); see 4th Cir. R. 34(b).

Accordingly, we affirm the decision of the district court.                     We

dispense    with    oral   argument     because     the     facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2